Brown, J.
(dissenting.)
Tbe decision in tbis case tbat a substantial overstatement of a mortgage debt in a notice of foreclosure is a sufficient ground for an injunction restraining tbe sale, without a showing of injury or damage, irreparable or otherwise, likely to result therefrom to tbe mortgagor, is a departure from tbe general principles of equity jurisprudence as I understand them. Tbe elementary rule is tbat equity will not interfere witb proceedings at law,- except to prevent some irreparable injury. 1 High, Injunctions, (4th Ed.) 406. Sucb is not the case at bar. Tbe sole basis for the injunction here granted is the allegation of tbe complaint “tbat tbe amount claimed as due under said mortgage exceeds by at least $588.81 tbe amount actually owing thereunder.” Tbe complaint contains no allegation of insolvency on tbe part of tbe mortgagees, or tbat they are nonresidents of tbe state, or tbat tbe excessive amount claimed in tbe notice of sale was made fraudulently, or for tbe purpose of embarrassing tbe right of redemption. If either of these facts appeared in connection witb tbe alleged overstatement in tbe notice, no exception could be taken to tbe order below restraining tbe sale. But they do not, and, as stated, tbe sole ground for tbe appeal to equity is tbe alleged excessive demand in tbe notice of sale. Tbe rule laid down by tbe court is a new one, and will, if followed, embarrass tbe foreclosure of mortgages, and enable delinquent mortgagors to postpone indefinitely *509the day of payment, by the mere allegation that the mortgagee claims too much in his notice of sale.
That the mortgagor has a speedy and adequate remedy at law in such a case is settled by numerous decisions of this and other courts. He may maintain an action at law to recover the excess. Spottswood v. Herrick, 22 Minn. 548; Seiler v. Wilber, 29 Minn. 307, 13 N. W. 136; Johnson v. Stewart, 75 Minn. 20, 77 N. W. 435; 1 Jones, Mortgages, (6th Ed.) 965; Pingrey, Mortgages, 1097, 1270; Notes to Minn. Reports, 1025.
The cases cited in support of the decision here made do not sustain it. Though Bidwell v. Whitney, 4 Minn. 45 (76), seems in point on its face, the decision there rendered was expressly limited in Montgomery v. McEwen, 9 Minn. 93 (103), where the court said, in speaking of that case: “It was there held that a party proceeding to foreclose a mortgage by advertisement and sell the property for more than was due upon the mortgage might be restrained by injunction. But this, of course, is to be understood that a proper case is shown for equitable interference, and not that the writ would issue, as a matter of course, upon the mere allegation that the defendant was proceeding to sell for more than was actually due, and especially if such statement were denied or facts set up which left the merits of the case doubtful.” The question whether an injunction would issue to restrain a mortgage sale upon the naked allegation that the mortgagee claimed more than was due was not involved in the case of Dickerson v. Hayes, 26 Minn. 100, 1 N. W. 834.
In Gerdes v. Burnham, 78 Minn. 511, 81 N. W. 516, also cited in the opinion, it was affirmatively alleged in the complaint that the mortgagee, who was attempting to foreclose for more than was due on the mortgage, was resident of the state of Vermont, and without property in this state, and that if the foreclosure was not enjoined great and irreparable injury would result to plaintiff. No such allegations appear in the case at bar. On the contrary, it affirmatively appears that the mortgagees are wholesale merchants residing .and doing business in this state. The absence of allegations of the character indicated leaves plaintiff wholly without the necessary equities to support the writ. In addition to this, the complaint ad*510mits that $3,800 is due upon the mortgage, and the writ enjoins the enforcement of the contract even for this amount until it shall be determined whether or not more than that is due. The court should at least require of the mortgagor, as a condition to restraining the foreclosure, a payment or tender of the amount so conceded to be due, or permit the foreclosure to proceed for that amount.
For these reasons, I am unable to concur in the decision rendered, and therefore respectfully dissent.